In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated August 30, 2002, which denied his renewed motion for leave to enter judgment on the issue of liability against the defendants upon their default in appearing or answering.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the plaintiff’s renewed motion for leave to enter a default judgment against the defendants. The plaintiff contends that he properly served the defendant Boubacar Bagayoko pursuant to the Vehicle and Traffic Law. However, the plaintiff failed to submit proof that the summons and complaint were mailed or delivered to that defendant pursuant to the terms of Vehicle and Traffic Law § 253 (see Gibson v Salvatore, 102 AD2d 861, 862 [1984]). Since the plaintiff failed to submit proof of proper service, the Supreme Court properly denied the renewed motion for leave to enter a default judgment on the issue of liability against the defendants. Altman, J.E, S. Miller, McGinity, Adams and Mastro, JJ., concur.